


116 HR 4074 IH: Clarifying Law Around Insurance of Marijuana Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 4074
IN THE HOUSE OF REPRESENTATIVES

July 25, 2019
Ms. Velázquez (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To create a safe harbor for insurers engaging in the business of insurance in connection with a cannabis-related business, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Clarifying Law Around Insurance of Marijuana Act or the CLAIM Act.  2.Safe harbor for insurers and the business of insurance (a)DefinitionsIn this Act: 
(1)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).  (2)Cannabis productThe term cannabis product means any article that contains cannabis, including an article that is a concentrate, an edible, a tincture, a cannabis-infused product, a topical, or a flower. 
(3)Cannabis-related businessThe term cannabis-related business means a manufacturer, producer, or any person or company that— (A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State; 
(B) 
(i)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products or distributing or deriving any proceeds, directly or indirectly, from cannabis or cannabis products; or  (ii)provides— 
(I)any financial service, including retirement plans or exchange traded funds, relating to cannabis; or  (II)any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis. 
(4)Federal agencyThe term Federal agency— (A)has the meaning given the term Executive agency in section 105 of title 5, United States Code; and 
(B)includes a private attorney described in section 3002(1)(B) of title 28, United States Code.  (5)Financial serviceThe term financial service— 
(A)means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481); and  (B)includes the business of insurance. 
(6)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.  (7)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(8)InsurerThe term insurer has the meaning given the term in section 313(r) of title 31, United States Code.  (9)ManufacturerThe term manufacturer means a person or company who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products. 
(10)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.  (11)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States. 
(b)InsurersA Federal agency may not— (1)prohibit, penalize, or otherwise discourage an insurer from engaging in the business of insurance in connection with— 
(A)a cannabis-related business; or  (B)a State, political subdivision of a State, or Indian tribe that exercises jurisdiction over cannabis-related businesses; 
(2)terminate, cancel or otherwise limit the policies of an insurer solely because the insurer has engaged in the business of insurance in connection with a cannabis-related business;  (3)recommend, incentivize, or encourage an insurer not to engage in the business of insurance in connection with a policyholder, or downgrade or cancel the insurance and insurance services offered to a policyholder solely because— 
(A)the policyholder is— (i)a manufacturer or producer, or 
(ii)the owner, operator, or employee of a cannabis-related business;  (B)the policyholder later becomes an employee, owner, or operator of a cannabis-related business; or 
(C)the insurer was not aware that the policyholder is an employee, owner, or operator of a cannabis-related business; or  (4)take any adverse or corrective supervisory action on a policy to— 
(A)a cannabis-related business, solely because the owner or operator owns or operates a cannabis-related business;  (B)an employee, owner, or operator of a cannabis-related legitimate business or service provider, solely because the employee, owner, or operator is employed by, owns, or operates a cannabis-related business, as applicable; 
(C)an owner or operator of real estate or equipment that is leased to a cannabis-related business, solely because the owner or operator of the real estate or equipment leased the equipment or real estate to a cannabis-related business, as applicable.  (c)Protections under Federal lawWith respect to engaging in the business of insurance within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law (including regulations) of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable, an insurer that engages in the business of insurance with a cannabis-related business or service provider or who otherwise engages with a person in a transaction permissible under State law related to cannabis, and the officers, directors, and employees of that insurer may not be held liable pursuant to any Federal law (including regulations)— 
(1)solely for engaging in the business of insurance;  (2)for further investing any income derived from such business of insurance. 
(d)Rule of constructionNothing in this Act shall— (1)require an insurer to engage in the business of insurance in connection with a cannabis-related business; or 
(2)interfere with the regulation of the business of insurance in accordance with the Act of March 9, 1945 (59 Stat. 33, chapter 20; 15 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act) and the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.).  3.GAO study on diversity and inclusion (a)StudyThe Comptroller General of the United States shall carry out a study on the barriers to marketplace entry, including in the licensing process, and the access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses. 
(b)ReportThe Comptroller General shall issue a report to the Congress— (1)containing all findings and determinations made in carrying out the study required under subsection (a); and 
(2)containing any regulatory or legislative recommendations for removing barriers to marketplace entry, including in the licensing process, and expanding access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses.   